Citation Nr: 0634337	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-20 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to left eye scarring.  

4.  Entitlement to a compensable rating for tinea pedis and 
onychomycosis of both feet, on an initial grant from service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
November 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision which denied service connection for hearing 
loss, tinnitus, and left eye scarring.  Service connection 
was granted for tinea pedis and onychomycosis of the feet, 
and a noncompensable rating was awarded, effective 
August 17, 2001.  The veteran disagreed with the denials of 
service connection and the noncompensable rating for his 
bilateral foot condition, and the current appeals ensued.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has bilateral hearing loss, tinnitus, or left eye scarring 
related to his active service.  

2.  Prior to August 30, 2002, the veteran's tinea pedis and 
onychomycosis of both feet were productive of no more than 
flaking of a nonexposed area.  

3.  Since August 30, 2002, the veteran's tinea pedis and 
onychomycosis of both feet exists on less than 5 percent of 
his body and is treated with topical medications only.  


CONCLUSIONS OF LAW

1.  Hearing loss, tinnitus, and left eye scarring were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).  

2.  The criteria for a compensable rating for tinea pedis and 
onychomycosis of both feet have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.118, Diagnostic Code 7806 (as in effect prior to and from 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in October 2001 and 
January 2006 which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claims.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for service connection 
claims.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claims.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the appeal of the claims for service connection, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim, and was 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  There is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As for the issue of an initial compensable rating for the 
veteran's foot condition, it is noted that the RO granted 
service connection for this condition.  At that time, the RO 
assigned disability ratings and effective dates.  As set 
forth in Dingess, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven."  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claim pertaining to the feet has been granted, 
i.e., proven, and he was assigned an initial disability 
rating and an initial effective date, section 5103(a) notice 
is no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify that occurred 
prior to the award of service connection and the assignment 
of a disability rating and an effective date, because the 
claim has already been proven and the purpose of section 
5103(a) has been satisfied, that error would be 
nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claim for a compensable rating by 
way of a statement of the case and supplemental statements of 
the case.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  Specifically, he has informed 
VA that he has no additional evidence to submit.  He was 
offered a hearing but declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Service Connection 

The veteran asserts, in essence, that service connection is 
warranted for hearing loss, tinnitus and left eye scarring, 
as a result of his active service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  See Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).  

After a thorough review of the entire record, service 
connection is not warranted for any of the aforementioned 
disorders.  

At the outset, service medical records are devoid of 
findings, treatment, or diagnoses for hearing loss, tinnitus, 
or left eye scarring.  On entrance examination in 
December 1972, the veteran had no findings in excess of 15 in 
any of the frequencies  from 500 to 4000 hertz.  The same was 
true on separation examination in November 1975.  There was 
no evidence of treatment for acoustic trauma or tinnitus.  In 
September 1975, he injured his left ear on a hanger which 
stuck in his ear while he was cleaning a gear locker.  He was 
seen by the medical officer the next day, who reported that 
there was dried blood in the ear, but the ear was otherwise 
normal.  No other findings related to the veteran's ears were 
noted in service.  On separation examination, evaluation of 
his vision was 15/15.  His ears and eyes were evaluated as 
normal.  

Since service, there are no findings, treatment, or diagnosis 
related to left eye scarring.  On one occasion, there is 
medical evidence in the record that shows the veteran was 
treated for itchy eyes.  However, nothing related to left eye 
scarring was noted or shown.  He submitted a picture that he 
claims shows no evidence of eye scarring prior to 1977-78.  
Unfortunately, we have no indication as to when that picture 
was taken and we have no picture verifying left eye scarring 
in 1977-78.  Absent medical evidence showing that the veteran 
sustained left eye scarring in service and that he has 
disability presently from left eye scarring in service, there 
is no basis upon which to award service connection.  
Therefore, service connection for left eye scarring is not 
warranted.  

As for hearing loss and tinnitus, there is no medical 
evidence after service or within one year of service 
discharge, that shows that the veteran had any complaints 
regarding his ears or hearing loss.  In February 2002, he was 
treated for hearing loss, and tinnitus since an injury in 
1992.  In November 2002, he underwent a VA examination in 
connection with this claim and the veteran claimed that he 
ruptured his left tympanic membrane in service when a canon 
exploded on his left side.  His ear bled and he was treated.  
It was also noted that he was assaulted in 1991.  He was 
punched in the face and lost consciousness.  He stated that 
he noticed no change of hearing as a result of the assault.  
He claimed he had constant tinnitus of the left ear for 
10 years and intermittent tinnitus of the right ear for ten 
years.  The examiner stated that it was unlikely that his 
hearing loss and tinnitus were related to service noise 
history, especially given the history of head injury from an 
assault 10 years prior to the examination.  According to the 
examiner, a unilateral hearing loss was more likely related 
to a head trauma than to noise exposure.   

There is no medical evidence of record showing that the 
veteran sustained a ruptured left tympanic membrane with 
bleeding in service.  The only evidence of bleeding related 
to the veteran's left ear in service was when he hooked a 
hanger in his left ear when he was cleaning in locker.  
Furthermore, the VA examiner in 2002 indicated that the 
veteran's hearing loss and tinnitus was more likely due to an 
assault he sustained in 1991 than to any claimed event in 
service.  Lacking evidence showing hearing loss or tinnitus 
in service and the medical opinion relating the hearing loss 
and tinnitus to events after service, the preponderance of 
the evidence is against the claim for service connection for 
hearing loss and tinnitus.  


III.  Initial Compensation Claim

Service connection was established for tinea pedis and 
onychomycosis of both feet by rating decision of 
January 2003.  A noncompensable rating was provided for the 
disability effective from August 2001.  This evaluation has 
remained in effect to the present.  This is an initial rating 
from the grant of service connection.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002. See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Accordingly, the Board will review both the pre- and post-
August 30, 2002 rating criteria to determine the proper 
evaluation for the veteran's skin disability.  VA's Office of 
General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.  The veteran was made aware of these revisions in the 
January 2003 rating decision and December 2003 supplemental 
statement of the case.  

Under Diagnostic Code 7806, the prior rating criteria for 
eczema, with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, warrants a 
noncompensable rating.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
is to be rated as 10 percent disabling.  Eczema with 
exudation or constant itching, extensive lesions, or marked 
disfigurement, is to be rated as 30 percent disabling.  
Finally, eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when 
exceptionally repugnant, is to be rated as 50 percent 
disabling.  

Under the current Diagnostic Code 7806, for eczema, with less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and when no more than topical therapy 
is required during a 12-month period, a non-compensable 
rating is assigned.  With at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during a 12-month period, a 10 percent 
rating is assigned.  With 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during a 12-month period, a 30 percent rating 
is assigned.  

A thorough review of the medical evidence of record to 
include private medical reports submitted by the veteran, and 
November 2002 and December 2003, VA examination reports, 
shows that the veteran's tinea pedis and onychomycosis of 
both feet are appropriately rated as noncompensable.  

The objective medical evidence shows that the veteran was 
treated by Seth Feder, MD.  In 1999, Dr. Feder stated that 
the veteran was seen approximately every 2.5 months for his 
feet.  He was given topical medication, and told to take foot 
baths twice a week with Compound 10.  He was prescribed oral 
Lamisil and Sporanox for three months.  In August 1999, his 
feet were noted to be flaky and cracking but not itchy or 
peeling.  

The veteran underwent a VA examination in November 2002.  He 
was treated with topical creams and oral Lamisil which he 
discontinued because it caused side effects of nausea and 
headaches.  Physical examination of the bilateral soles 
showed normal skin.  No scale was evident.  Examination of 
the toe nails showed 10/10 toenails with distal yellow 
thickening; however, the proximal toenails were completely 
normal.  The diagnosis was tinea pedis, completely treated 
and onychomycosis, treated appropriately, growing out without 
fungal infection, and no residuals.  

The veteran underwent additional VA examination in 
December 2003.  At the time of the examination, the veteran 
was prescribed Penlac, Beclomethasone, ad Spectazole.  
Physical examination of the feet revealed they were cool to 
touch when the other body skin surfaces were warm.  Positive 
pulses were palpated in both feet, bilaterally.  On the left 
foot, there were two, approximately 1. mm to 1.5 mm pink, 
red, papule with scale.  Four of the veteran's 10 toenails 
showed some sign of onychomycosis.  The great toenail on the 
right foot has onychodystrophy with onychomycosis with 
thickening of the toenail beginning at 4mm from the proximal 
nail.  Less than 4mm of the proximal nailbed was clear.  The 
third digit of the right foot had complete thickening of the 
nailbed and was yellow in color.  On the left great toe, it 
was clear from the nailbed to the end of 10 mm, before 
onychodystrophy was noted.  The third digit of the left foot 
was completely yellow and discolored.  A biopsy of the scale 
of the left foot was taken and the results were KOH negative.  
The diagnosis was history of tinea pedis with no active 
disease noted on examination.  The affected body parts were 
less than one percent.  The diagnosis also included 
onychomycosis with four toenails responding to treatment.  
The examiner stated that stinging and burning and probable 
eczema of the left foot was probably unrelated to his 
service-connected tinea pedis.  

Considering the  medical evidence of record, the veteran's 
symptomatology shows that his service-connected bilateral 
foot disability is appropriately rated as non compensable 
under either the old or new criteria.  Under the prior law, 
there is clearly no more than slight exfoliation on an 
unexposed area shown.  Under the new criteria, there is no 
medical evidence that shows that more than 5 percent of the 
body is affected and no more than topical therapy has been 
prescribed during a 12 month period.  Therefore, a 
noncompensable rating and no more, is warranted for either 
the old or new criteria.  

Based on the foregoing, a rating in excess of the presently 
assigned noncompensable rating under either the old or new 
criteria is not warranted.  


ORDER

Service connection for hearing loss, tinnitus, and left eye 
scarring is denied.  




	(CONTINUED ON NEXT PAGE)




An initial compensable rating for tinea pedis and 
onychomycosis of both feet is denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


